Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/520,970, filed on 7/24/2019 in which claims 1-29 are presented for examination.
Status of Claims
	Claims 1-29 are pending, of which claims 1, and 16 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because first line of abstract uses legal phraseology “comprises.”  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 3, 6-12, 18, 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
IDS
	References cited in the IDS filed on 7/24/2019 and 10/19/2019 have been considered by the examiner.
Priority
	Applicant’s claim benefit of priority based on EP 18187238.3 filed on 8/3/2018 is acknowledged by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 13-16, 17, 19, 20, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0215339 A1) hereinafter Chen, in view of Arshad et al. (US 2010/0177487 A1) hereinafter Arshad.

As to claims 1 and 16, Chen teaches a vehicle control unit (see Fig. 1, VCU 106, and para. [0014] “In one embodiment, vehicle gateway 120 may reside in VCU 106, as well as other components with sufficient access to network 107, processing power, and memory resources to perform the operations…”), comprising: 
a microcontroller unit (see para. [0012], “ Vehicle control unit (VCU) 106 is a controller including a microprocessor, memory, storage, …”); 
a sealing controller unit including a memory for storing a validity state (see Fig. 2, vehicle gateway 220 with memory 205 and para. [0014]; The examiner considers vehicle gateway 107 as equivalent to the sealing controller unit. The examiner notes that the vehicle gateway may reside in the VCU 106.; see para. [0015] “the vehicle gateway 120 is considered to be a hardened network appliance because it implements one or more physical and logical barriers for preventing access to the vehicle gateway 120. Vehicle gateway 120 may include pressure switches, electrical connectors, etc. that detects physical access to the internal components of the vehicle gateway 120, such as attempts to open a container housing the vehicle gateway 120. Vehicle gateway 120 may also include one or more software components that detect disallowed logical accesses to the internal components of the vehicle gateway 120, such as attempts to access secure storage, reprogram the vehicle gateway, or otherwise tamper with the operation of vehicle gateway 120. As a hardened appliance, in response to detecting a non-allowed physical or logical access, vehicle gateway 120 responds by taking one or more actions (e.g., shutting down, entering a safe mode, wiping storage and loading a clean configuration, etc.).”; see para. [0038] “Processing logic then adjusts a security state of the motor vehicle based on the security level associated with the detected threat (processing block 308), and performs at least one corrective action based on the security level associated with the detected threat (processing block 310).”; It is noted that upon detection of tampering into the VCU, the vehicle gateway logs the event and records the security level of the threat for taking proper corrective action.); 
an electrical connector coupling the microcontroller unit to the sealing controller unit (see controller area network CAN 107 in Fig. 1 and para. [0011]); and 
wherein the sealing controller unit is configured to detect a mechanical change to the housing (see page. [0015] “Vehicle gateway 120 may include pressure switches, electrical connectors, etc. that detects physical access to the internal components of the vehicle gateway 120, such as attempts to open a container housing the vehicle gateway 120.”) and to change the validity state when the mechanical change is detected (see para. [0038]).
Chen does not explicitly teach but Arshad teaches the following limitation - a housing enclosing the microcontroller unit, the sealing controller unit and the electrical connector (see tamper response module for a vehicle control system in para. [0025]; see covers 32 and 34; see also para. [0034]-[0037]); wherein the microcontroller unit is configured to determine the validity state of the sealing controller unit via the electrical connector (see para. [0036] “The anti-tamper circuit 50 can be adapted to alter or destroy the information contained in the at least one electronic component 26, or even other information and/or components of the module 10, in response to an indication that the sensors 48 detect an attempt to open, remove, and/or penetrate outer cover 32 and the envelope that it forms over the information storage module of the electronic component 26. If the module 10 is tampered with, various security measures or protocols can be implemented via the anti-tamper circuit 50. For example, anti-tamper circuit 50 can be adapted to alter or destroy the information contained in the electronic component 26, such as by automatically erasing and/or "zero-ing out" some or all of the critical data, rendering the data unusable, an alarm may be activated, and/or the electronic component 26 can even be physically or electrically damaged.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chen and Arshad before him or her, to modify the scheme of Chen by including Arshad. The suggestion/motivation for doing so would have been to achieve higher level of FIPS-140 security with physical protection needed to protect against someone tampering with, or reverse engineering the security and getting access to the information that is to be protected, as briefly discussed in Arshad, para. [0005]-[0008]..
As to claim 16, claim 16 includes similar limitations as claim 1 and thus claim 16 is rejected under the same rationale as claim 16.
As to claim 2, in view of claim 1, Arshad teaches a mechanical coupling element adapted to mechanically couple the sealing controller unit and the housing, wherein the mechanical coupling element is adapted to mechanically impact a surface of the sealing controller unit when a mechanical force is applied to the housing (see para. [0036] “…the electronic component 26 can even be physically or electrically damaged.”). 
As to claim 17, claim 17 includes similar limitations as claim 2 and thus claim 17 is rejected under the same rationale as claim 2.
As to claim 4, in view of claim 2, Arshad teaches wherein the surface of the sealing controller unit includes a protection membrane which is adapted to break upon receiving a mechanical impact of the mechanical coupling element (see para. [0040], e.g., mesh expanding inner surface of cover).
As to claim 19, claim 19 includes similar limitations as claim 4 and thus claim 19 is rejected under the same rationale as claim 4.
As to claim 5, in view of claim 4, Arshad teaches wherein the protection membrane is adapted to influence electrical characteristics of the sealing controller unit when the protection membrane breaks to change the validity state stored in the memory (see para. [0039] “The anti-tamper apparatus 60 can be adapted to have electromagnetic energy distributed therein, and damage to the anti-tamper apparatus 60 can result in a detectable variation of the electromagnetic energy distribution of the anti-tamper apparatus 60. In one example, the anti-tamper apparatus 60 can be in electrical communication with the anti-tamper circuit 50, such that the anti-tamper circuit 50 can alter or destroy the information contained in the at least one electronic component 26 in response to an indication that the anti-tamper apparatus 60 is damaged.”)
As to claim 20, claim 20 includes similar limitations as claim 5 and thus claim 20 is rejected under the same rationale as claim 5.
As to claims 13 and 27, in view of  claims 1 and 16, respectively, Chen teaches wherein the microcontroller unit is configured to poll a validity status of the sealing controller unit at booting time, and or sporadically or periodically during runtime of the vehicle control unit (see para. [0029] “In one embodiment, the period is selected to ensure that threats to critical motor vehicle systems are detected in a timely manner (e.g., analysis every minute, 1 second, 1/10.sup.th of a second, etc.).
As to claims 14 and 28, in view of claims 1 and 16, respectively, Chen teaches wherein the electrical connector provides a communication channel coupling the microcontroller unit to the sealing controller unit (see Chen, para. [0011], e.g. CAN). 
As to claims 15 and 29, in view of claims 1 and 16, respectively, Chen teaches wherein the vehicle control unit is configured to provide a vehicle or car engine with controller functions, and wherein the vehicle control unit is further configured to reduce a scope of controller functions if it determines the change in the validity state of the sealing controller unit (see para. [0031] “…the security state of the motor vehicle can be raised and more serious corrective actions, such as shutting down motor vehicle 202, restricting communications between components, wiping a motor vehicle's operating system and installing a clean/safe system, scheduling maintenance, etc. may be triggered and carried out by security analysis engine 226.”)






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/Examiner, Art Unit 2497